Title: Thomas Jefferson to Randolph Jefferson, 8 December 1809
From: Jefferson, Thomas
To: Jefferson, Randolph


          
            Dear brother
             
                     Monticello 
                     Dec. 8. 09.
          
          
		  
		  
		   
		   
		  I send by Squire the Gigg harness, and shall be very happy if after your return, instead of sending it you would avail yourself of it to pay us a visit here with my sister. she promised me a visit in the spring but the distance is too short to be  require it to be put off to so remote a period. perhaps too you might find an absence from home during winter less inconvenient than after the operations of the farm & garden shall
			 have
			 been begun in the Spring. however we shall be happy to see you both at your own best convenience. in the mean time accept for both the assurances of my affectionate esteem.
          
            Th:
            Jefferson
        